Citation Nr: 1226861	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for tinnitus.  

2.  Whether new and material evidence has been presented with which to reopen a service connection claim for diabetes mellitus Type II.  

3.  Entitlement to service connection for myelodysplasia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.  

The service connection claims for tinnitus and diabetes mellitus have been the subject of prior final decisions.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The service connection claim for diabetes mellitus Type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating action of October 2008 continued the denial of service connection for  tinnitus because new and material evidence was not submitted to reopen a previously denied claim.  

2.  The evidence associated with the claims file since the October 2008 rating decision includes evidence that is cumulative or redundant as well as being negative to the claim, therefore the evidence presented since the October 2008 rating action does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  An unappealed September 2003 rating decision denied the Veteran's claim of service connection for Type 2 diabetes mellitus, essentially based on findings that it was not manifested in service or in the first post-service year; that he had service in Thailand, not Vietnam (and therefore was not entitled to consideration of the claim under 38 U.S.C.A. § 1116); and that the diabetes was unrelated to his service. 

4.  Evidence received since the September 2003 unappealed rating decision includes information on herbicide use in Thailand and the Veteran's lay statements (which are presumed credible) recounting occasions of exposure to Agent Orange in Thailand; it relates to an unestablished fact necessary to substantiate the claim of service connection for Type 2 diabetes mellitus; and it raises a reasonable possibility of substantiating the claim.   

5  Myelodysplasia not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service .

6.  Myelodysplasia was not manifested until decades after the Veteran's service and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  An October 2008 rating action continued the denial of service connection for tinnitus because new and material evidence was not submitted to reopen a previously denied claim and that determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  In a September 2003 rating action, entitlement to service connection for Type 2 diabetes mellitus was denied; that determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  New and material evidence has been received, and the claim of service connection for type 2 diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  

5.  Myelodysplasia was not incurred in or aggravated by service (to include presumptively).  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim, and the claims on appeal requiring the presentation of new and material evidence, in letters dated in August 2008, and March 2010, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his application to reopen service connection claims for tinnitus and diabetes August 2008 and March 2010 letters, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letters further informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating the claim.  The letters also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claims.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claims.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Again this specific notification was furnished in this case pursuant to the August 2008 and March 2010 duty to assist letters.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained.  

VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  Nevertheless, VA audio examinations were conducted in September 2008 and April 2010.  

In addition, with respect to the service connection claim myelodysplasia, the Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders claimed, and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service or a service-connected condition.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no probative evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claims and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not specifically identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Pertinent Law and Regulations - Service Connection and New and Material Claims 

	Service Connection

Generally, in order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3)  a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including diabetes and leukemia, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Re. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007). 

A presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops certain diseases, including diabetes and all chronic B-cell leukemias.  38 C.F.R. §§ 3.307, 3.309(e) (2011).   These provisions specifically apply to Vietnam Era veterans, and have been extended to Veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  However, VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

	New and Material

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Also applicable to the new and material claims are these aforementioned provisions pertaining to service connection claims generally. 

A.  New and Material - Tinnitus

Service connection for tinnitus was initially denied in an August 2005 rating action; the Veteran was informed of that decision in August 2005 and did not appeal it, so it became final.  Thereafter, the Veteran raised the claim again and in an October 2008 rating action, the denial of the claim was continued based on a finding that new and material evidence had not been presented with which to reopen the claim.  The Veteran was advised of that determination in November 2008; he did not complete the appellate process and that October 2008 rating action became final.  In February 2010, he again raised a service connection claimed for tinnitus and the denial of the claim was continued in a June 2010 rating action on appeal, based on a finding that new and material evidence had not been presented with which to reopen the claim..  The most recent final decision on file addressing the claim is the October 2008 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the October 2008 rating decision includes STRs which do not include any mention of complaints, clinical findings or a diagnosis relating to tinnitus.  A July 1969 audio report indicates that the Veteran denied having tinnitus of either ear following noise exposure.  The January 1970 discharge examination report reflects that clinical evaluation of the ears was normal and that he denied having any ear trouble other than hearing loss.  

The Veteran underwent a VA examination in May 1970.  At that time, the Veteran complained of hearing loss and a special ENT examination was conducted.  The Veteran gave a history of working around the flight-line and exposure to excessive noise.  Hit specifically reported that there was no constant tinnitus.  Defective hearing of the right ear was diagnosed.  

In March 2005, the Veteran initially raised a service connection claim for tinnitus, contending that this was directly related to his military service and his duties as an aircraft maintenance specialist.  

A VA audio examination was conducted in June 2005 and the claims file was reviewed.  The Veteran complained of hearing loss and of constant moderate bilateral hearing loss (worse of the left side) which he reported first noticing during service and attributed to noise exposure in service where he served as an aircraft mechanic.  The Veteran gave a post-service employment history of 35 years as a mechanic.  It was also noted that the Veteran hunted.  Service-related hearing loss was diagnosed.  The examiner also opined that tinnitus was not as likely as not related to military service, but more likely related to post-service noise exposure. 

In an August 2005 rating action, the RO denied that service connection claim for tinnitus, noting that there was: (1) no indication of tinnitus in service or upon VA examination of May 1970, (2) no evidence of chronicity and continuity of tinnitus symptomatology since service; and (3) no nexus evidence linking currently claimed tinnitus to service.  This rating action became final as the Veteran failed to appeal it within a year from notification of the decision.  

In July 2008, the Veteran filed to reopen the service connection claim for tinnitus, contending that he was exposed to significant acoustic trauma in service as a result of his MOS as a jet aircraft mechanic.  He indicated that hearing protection was not provided in service and reported that he had experienced chronic tinnitus ever since his exposure to acoustic trauma in service.  

A second VA audio examination was conducted in September 2008.  The Veteran complained of bilateral hearing loss and of constant bilateral tinnitus.  No findings, diagnosis or opinion relating to tinnitus were made.

In an October 2008 rating action, the RO continued the denial of service connection explaining that new and material evidence had not been presented with which to reopen the claim.  The RO explained that the claim had previously been denied due to STRs which were negative for tinnitus and a negative nexus opinion, and that evidence relating to these facts must be presented to reopen the claim.  That decision was not appealed. 

In February 2010, the Veteran again filed to reopen the service connection claim for tinnitus.  At that time, the Veteran reported that he had experienced ringing in his ears since around 1967.  He indicated that he complained of it then, as well as when discharged in March 1970, and when examined thereafter by VA (May 1970), and that this evidence was on file.  He indicated that he was a jet aircraft mechanic in service and that VA believed that his hearing loss was related to being an auto mechanic (post-service).  

A VA audiology examination was conducted in February 2010.  The Veteran reported having constant left ear tinnitus.  No findings, diagnosis or opinion relating to tinnitus were made.  An opinion from a VA audiologist addressing the Veteran's claimed tinnitus was provided in April 2010.  The examiner reviewed the history and mentioned that the Veteran had denied having tinnitus in as shown by a July 1969 STRs, his separation examination and the May 1970 VA examination report.  It was also noted that the Veteran filed a service connection claim in 2003, at which time he failed to file a claim for tinnitus, and the examiner observed that it was reasonable to believe that if the Veteran had tinnitus at that time he would have filed a claim for it.  She concluded that given the lack of documentation of tinnitus in the Veteran's STRs, his denial of having tinnitus when evaluated by VA in May 1970, and the fact that he failed to file a service connection claim for tinnitus in 2003, tinnitus was not caused by of the result of military service.  

Analysis

Regarding the Veteran's claim for tinnitus, the most recent final decision on file addressing the claim is the October 2008 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the Board must determine whether new and material evidence has been received since that final rating action to reopen the Veteran's claim for entitlement to service connection for tinnitus.  

In this regard, the evidence added to the file since the October 2008 rating action, consists of the Veteran's lay statements and VA examination reports of 2010.  While this evidence is largely new, it must also be material in order to reopen the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and should raise a reasonable possibility of substantiating the claim. 

With respect to the Veteran's lay statements provided subsequent to the October 2008 rating action he has maintained the following: (1) that he was an aircraft mechanic in-service and sustained acoustic trauma in service as a result of this MOS; (2) that he currently has tinnitus; and that (3) he has had chronic and continuous symptoms of tinnitus since service.  However, all of these lay assertions were previously made and considered in conjunction with the October 2008 rating action; hence they are cumulative and redundant of evidence previously provided and therefore are not new.  For purposes of clarification, the Court has held that evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

Further to the extent that the Veteran has presented new arguments (such as that his claimed tinnitus is related to hearing loss) based on evidence already of record at the time of the October 2008 rating action, these statements too fail to rise to the level of new and material evidence.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Moreover, the file contains no new clinical evidence supporting these contentions.  

In February 2010, the Veteran presented lay statements indicating that he complained of tinnitus in service, as well as when discharged in March 1970, and when examined thereafter by VA (May 1970), and that this evidence was on file.  The credibility of newly submitted evidence is generally presumed in determining whether or not to reopen a claim, unless evidence is inherently incredible or beyond competence of witness.  Justus v. Principi, 3 Vet. App. 510 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  However, in fact, the STRs reflect that the denied having tinnitus during service (July 1969), denied having it upon separation (January 1970), and denied having it as documented in the May 1970 examination report.  Accordingly, the lay statements made in 2010 are not new and material as they are inherently false or untrue and hence the general principle of the Justus holding is inapplicable.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. at 513.

Also added to the file since October 2008 was a VA audio examinations reports of February 2010.  The February 2010 report contained no new information and did not include any opinion relating to tinnitus, hence that evidence is not material.  Finally, the file contains a VA opinion medical opinion provided in April 2010 to the effect that tinnitus was not caused by of the result of military service, supported by evidence of record.  Evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, no new and material evidence as contemplated by 38 C.F.R. § 3.156 has been presented with which to reopen the service connection claim for tinnitus.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. New and Material - Diabetes Mellitus

Service connection for diabetes mellitus was denied by the RO in a September 2003 rating decision.  The Veteran was advised of this determination in September 2003, did not appeal this determination and it became final.  The Veteran filed to reopen the claim in July 2008.  An October 2008 rating action continued the denial of the claim reasoning that new and material evidence had not been presented to reopen the claim.  The most recent final decision on file addressing the claim is the September 2003 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence of record at the time of the September 2003 decision of the RO included private medical records documenting treatment for diabetes mellitus in 2002 and reflecting that this had been diagnosed since 2000.  Also of record was a statement signed by the Veteran in July 1968, indicating that he had served in Thailand from April 27 to June 21, 1968; reporting that he had flown over combat zones on April 27, 1968 and June 24, 1968.  He did not report having any service in Vietnam.  His DD 214 reflects that his MOS was aircraft mechanic.

In September, 2003, the RO denied the service connection claim for diabetes mellitus, based on lack of evidence of actual exposure to herbicides in-service, lack of evidence to support presumptive exposure to herbicides in-service (such as by virtue of service in Vietnam); and lack of evidence that diabetes was etiologically linked to service, to include by virtue of herbicide exposure reportedly sustained therein. 

Since the September 2003 decision of the RO that denied service connection for diabetes mellitus, the Veteran provided a statement in November 2008 indicating that during service, he was aboard an aircraft that landed at Ton Shun Nhut AFB in Vietnam.  He indicated that this event occurred in late 1969 or early 1970 when he was attached to the 379th Bomb Wing at that base for a 60 day period.  He also indicated that he was exposed to herbicides while stationed in Thailand, and was involved in spraying herbicides around the perimeter of an airfield. 

Also on file is a memorandum associated with the claims folder in 2009, reflecting that the VA Compensation and Pension Service reviewed the Veteran's contentions regarding herbicide exposure at the military base on which the Veteran was stationed in Thailand.  That memorandum essentially concluded that there was no basis for a finding that the Veteran had sustained defoliant exposure in Thailand.  The report noted that tactical herbicide use (which would trigger the presumptive provisions of 38 C.F.R. § 3.307 (d) in Thailand was restricted to use from April through September 1964; that tactical herbicides were stored in Vietnam and not in Thailand; and that herbicide use at Thailand Air Bases was restricted to non-tactical, commercial herbicides for use with small-scale brush or weed clearing activity that would have been approved by the Armed Forces Pest Control Board sprayed under the control of the Base Civil Engineer, usage that has been routinely going on at U.S. Military Installations worldwide since 1957.  The memorandum provided that even given the forgoing, unless the claim was inherently incredible, clearly lacked merit, or in the event that there was no reasonable possibility that further assistance would substantiate the claim, additional development should be undertaken through the JSRRC.  

Since the 2003 rating decision, the Veteran has provided additional lay evidence relating to his reported herbicide exposure in Thailand.  Such lay statements may generally be presumed credible for the limited purpose of reopening a claim.  See Justus, 3 Vet. App. at 513.  This lay evidence is both new and material.  Molloy, 9 Vet. App. 513 (1996).  Moreover, when viewed in conjunction with information provided in the 2009 it appears that additional development is warranted regarding the matter of whether herbicide exposure was sustained in conjunction with the Veteran's period of service and as pertains to his service connection claim for diabetes, the theory for entitlement for which is based on such reported exposure.  

In summary, the aforementioned additional evidence received since the September 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for diabetes mellitus Type II and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.   

C. Service Connection - Myelodysplasia

An original service connection claim for myelodysplasia due to Agent Orange exposure was filed in July 2008.  

The STRs are entirely negative for a diagnosis or any indications of myelodysplasia. 

A private medical report of July 2003 revealed that the Veteran had recently developed myelodysplasia.  

Private medical records of Dr. D.C. dated from 2004 to 2008 indicate that myelodysplastic syndrome was originally diagnosed in December 2002.  Those records reflect continuing treatment and follow up and do not discuss the etiology of the condition.  

In a statement dated in November 2008, the Veteran indicated that he was exposed to Agent Orange by virtue of being aboard an aircraft that at Ton Shun Nhut Air Force Base in Vietnam.  In a March 2009 statement, it was mentioned that the Veteran believed that he had been exposed to herbicides while stationed in Thailand.  

Analysis

The Veteran maintains that service connection is warranted for myelodysplasia related to reported exposure to herbicides  during service.  "Myelodysplasia" means dysplasia of myelocytes and other elements in bone marrow. . . in the later case it may precede myelogenous leukemia."  See Dorland's Illustrated Medical Dictionary (Dorland's) 1238 (24th ed., 1994).

In this case, Hickson element one, evidence of the currently claimed disability, has been established.  In this regard, private medical records indicate that myelodysplasia was diagnosed in late 2002.  The remaining question is whether or not currently claimed arthritis was incurred during or as a result of the Veteran's active military service. 

With respect to the second Hickson element, service incurrence, the service treatment records are negative for any complaints, treatment or diagnoses relating to myelodysplasia.  The Veteran does not specifically contend nor does the evidence reflect that myelodysplasia was incurred or had its onset in service.  In fact, myelodysplasia was not initially diagnosed until more than 30 years after the Veteran's discharge from service.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97  (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this case, the earliest clinical indications of myelodyplasia manifested more than 30 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Essentially, continuity and chronicity of myelodysplasia symptoms since service is not shown, nor does the Veteran so maintain.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  The Veteran has primarily contended that currently claimed and diagnosed myelodysplasia is related to herbicide exposure he sustained in service either in Vietnam or Thailand.  

At this point, there is no indication that the Veteran was actually ever in Vietnam and while service in Thailand has been shown, there is currently no basis for application of the presumption that he was exposed to Agent Orange/herbicides associated with that service.  As a practical matter, resolution of this matter is immaterial in this case.  In the first place, myelodysplasia is not been recognized as a condition presumptively associated with exposure to herbicides in service as listed under 38 C.F.R. § 3.309(e).  Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities.  See Notice, 75 Fed. Reg. 32540-32553 (2010).  Accordingly, there is no basis for establishing service connection on a presumptive basis for myelodysplasia under the theory that it developed as a consequence of the Veteran's exposure to herbicides in service.

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, the competent medical evidence of record does not establish or even suggest that the Veteran's currently diagnosed myelodysplasia is etiologically or causally associated with service.  Even if there were indications of herbicide exposure in service, there is no competent evidence on file and absolutely no clinical or medical evidence of record which establishes or even suggests that myelodysplasia is related thereto.  

The Board has also considered whether it is necessary to obtain a nexus opinion addressing whether or not the Veteran's myelodysplasia was caused by Agent Orange exposure.  Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378  (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's myelodysplasia is related to his military service are his own unsupported lay statements and as such, VA has no duty to furnish an examination or obtain an opinion.

To the extent that the Veteran himself asserts he suffers from myelodysplasia as a result of service, specifically from herbicide exposure to which he was reportedly exposed, therein the Board does not question the Veteran's sincerity in this belief.  However, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on complex matters such as medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995). Essentially, it is beyond the Veteran's competency to link his claimed myelodysplasia to service, and specifically to herbicide exposure reportedly sustained therein. See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed myelodysplasia is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for tinnitus is denied.

New and material evidence having been received, the appeal to reopen a claim for service connection for diabetes mellitus Type II is granted and the claim is reopened.  

Entitlement to service connection for myelodysplasia is denied.


REMAND

The record reflects that further notice to the Veteran, and assistance in developing evidence pertinent to his claim of service connection Type 2 diabetes mellitus on the merits are needed to meet the requirements of the VCAA. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Specifically, the record reflects that the Veteran has a diagnosis of Type 2 diabetes mellitus.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam (although he asserts that he was aboard an aircraft that landed at Ton Shun Nhut AFB in Vietnam in late 1969 or early 1970), but he has maintained that he was exposed to herbicides while serving on temporary duty in Thailand.  

VA has acknowledged that Agent Orange was in some instances used in Thailand.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand). VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  M21-1MR also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era. 

The Veteran's DD 214 reflects that he served with the United States Air Force with a primary MOS of airplane mechanic.  In a statement he signed in July 1968, he acknowledged having a temporary duty assignment in Thailand from April 27, 1968 to June 21, 1968.  It is not entirely clear where he was stationed during this time.  In a statement provided in March 2009, he also indicated that he was exposed to herbicides while stationed in Thailand, and was involved in spraying herbicides around the perimeter of an airfield (unspecified).  

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Thailand have been followed.  The Court has held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

As the allegation of herbicide exposure in Thailand cannot be resolved based on the current record, further development of pertinent evidence is necessary.  

The case is REMANDED for the following:

1.  The RO should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking regarding procedures to address claims based on Agent Orange exposure in Thailand.

2.  The RO should ask the Veteran submit information regarding the approximate dates, location, and nature of his alleged herbicide exposure in Thailand and Vietnam.

3.  The RO should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used as alleged by the Veteran.   

4.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC.  The RO should (pursuant to VA's Adjudication Procedure Manual, M21-1MR with respect to Veterans who served in Thailand during the Vietnam era) forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.

5.  Any additional appropriate development relating to the Veteran's reported exposure to herbicides by virtue reportedly being aboard an aircraft that landed at Ton Shun Nhut AFB in Vietnam in late 1969 or early 1970, should also be undertaken, for purposes of verification.

6.  The RO should then readjudicate, de novo, the claim of service connection for diabetes mellitus, to specifically encompass based on an allegation of herbicide exposure in Thailand and Vietnam.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


